                         UNITED STATES DISTRICT COURT
                            DISTRICT OF CONNECTICUT

ROBERT VOZZELLA,                         :
                                         :
     Plaintiff,                          :
                                         :
         v.                              :          CASE NO.    3:18cv356(DFM)
                                         :
NANCY A. BERRYHILL,                      :
ACTING COMMISSIONER OF SOCIAL            :
SECURITY,                                :
                                         :
     Defendant.                          :


                                 RULING AND ORDER

     The      plaintiff,     Robert    Vozzella,       seeks   judicial   review

pursuant      to   42   U.S.C.   §   405(g)   of   a   final   decision   by   the

Commissioner       of   Social   Security     ("Commissioner")     denying     his

application for disability insurance benefits.                   The plaintiff

moves to reverse the Commissioner's decision or, alternatively,

remand for a rehearing.          (Doc. #35.)       The Commissioner, in turn,

moves to affirm the decision.            (Doc. #38.)      For the reasons set

forth below, the plaintiff's motion is granted and the defendant's

motion is denied.1

I.   Administrative Proceedings

     In April 2015, the plaintiff applied for disability insurance

benefits alleging that he was disabled as of September 27, 2013.

His application was denied initially and upon reconsideration.                  He


     1The  parties consented to the jurisdiction of a magistrate
judge.   See doc. #16.
requested a hearing before an Administrative Law Judge ("ALJ").

On April 17, 2017, the plaintiff, represented by counsel, testified

at the hearing.   A vocational expert also testified.     On August

29, 2017, the ALJ issued an unfavorable decision.    (R. at 27.)   On

January 26, 2018, the Appeals Counsel denied review, making the

ALJ's decision final.   This action followed.   On November 5, 2018,

the plaintiff filed a motion for reversal or remand and on December

31, 2018, the defendant filed a motion to affirm.

II.   Standard of Review

      This court's review of the ALJ's decision is limited.   "It is

not [the court's] function to determine de novo whether [the

plaintiff] is disabled."    Pratts v. Chater, 94 F.3d 34, 37 (2d

Cir. 1996).     The court may reverse an ALJ's finding that a

plaintiff is not disabled only if the ALJ applied the incorrect

legal standards or if the decision is not supported by substantial

evidence.   Brault v. Soc. Sec. Admin., 683 F.3d 443, 447 (2d Cir.

2012).   "Substantial evidence is more than a mere scintilla. . .

. It means such relevant evidence as a reasonable mind might accept

as adequate to support a conclusion." Brault, 683 F.3d at 447

(quotation marks and citations omitted).

III. Statutory Framework

      The Commissioner of Social Security uses the following five-

step procedure to evaluate disability claims:



                                 2
       First, the [Commissioner] considers whether the claimant
       is currently engaged in substantial gainful activity. If
       he is not, the [Commissioner] next considers whether the
       claimant has a "severe impairment" which significantly
       limits his physical or mental ability to do basic work
       activities. If the claimant suffers such an impairment,
       the third inquiry is whether, based solely on medical
       evidence, the claimant has an impairment which is listed
       in Appendix 1 of the regulations. If the claimant has
       such an impairment, the [Commissioner] will consider him
       disabled without considering vocational factors such as
       age, education, and work experience.... Assuming the
       claimant does not have a listed impairment, the fourth
       inquiry is whether, despite the claimant's severe
       impairment, he has the residual functional capacity to
       perform his past work. Finally, if the claimant is unable
       to perform his past work, the [Commissioner] then
       determines whether there is other work which the
       claimant could perform.

Rosa   v.    Callahan,    168    F.3d   72,   77    (2d   Cir.        1999)   (internal

alterations and citation omitted).

IV.    ALJ's Decision

       Following the five step evaluation process, the ALJ first

found that the plaintiff had not engaged in substantial gainful

activity from his alleged onset date of September 27, 2013 through

his date last insured. (R. at 16.) At step two, the ALJ determined

that   the    plaintiff    had    severe      impairments        of    "lumbar    spine

impairment,     degenerative       disc    disease,       left    upper       extremity

disorders, carpal tunnel syndrome, forearm nerve damage tricep

tears, tendinitis (both elbows), bilateral hip pain, right knee

disorder     (partial    torn    ACL),    plantar     fasciitis         (left    foot),

depression and anxiety."         (R. at 16.)       At step three, the ALJ found

that the plaintiff's impairments, either alone or in combination,

                                          3
did not meet or medically equal the severity of a listed impairment

in 20 C.F.R. Pt. 404, Subpart P, Appendix 1. (R. at 16.)    The ALJ

next determined that the plaintiff had the residual functional

capacity ("RFC")2 to perform sedentary work as defined in 20 C.F.R.

§ 404.1567(a) with the following limitations:

     he could occasionally stoop, crouch, crawl and kneel;
     occasionally climb ramps and stairs, but could not climb
     ladders, rope or scaffolds.      The claimant could do
     frequent reaching in all directions, and frequent
     handling with the left nondominant upper extremity. He
     could not do production rate or pace work (i.e., assembly
     line work, working in close tandem with co-workers at an
     outwardly directed pace) but could do individual
     table/bench work. The claimant must work in a low stress
     job having only occasional decision making and
     occasional changed in work setting.

(R. at 18.)

     In steps four and five, the ALJ determined that the plaintiff

was not able to perform any past relevant work but could perform

other jobs that exist in significant numbers in the national

economy.    (R. at 26-27.)

V.   Discussion

     The plaintiff argues that the ALJ failed to develop the

record.    Specifically, he asserts the ALJ erred in determining the

plaintiff's RFC without the benefit of a medical source statement




     2Residual functional capacity ("RFC") is the most a claimant
can still do despite his limitations. 20 C.F.R. § 404.1545(a)(1).

                                  4
from any treating physician regarding the plaintiff's work-related

limitations.

       An    ALJ   in   a   social   security    benefits     hearing   has    an

affirmative obligation to develop the record adequately. See Rosa

v. Callahan, 168 F.3d 72, 79 (2d Cir. 1999).               The "non-adversarial

nature of social security benefits proceedings dictates that the

obligation exists even when . . . the claimant is represented by

counsel."      Delgado      v.   Berryhill,    No.   3:17CV54(JCH),     2018   WL

1316198, at *6 (D. Conn. Mar. 14, 2018) (quotation marks and

citations omitted).         See Pratts v. Chater, 94 F.3d 34, 37 (2d Cir.

1996) ("It is the rule in our circuit that 'the ALJ, unlike a judge

in a trial, must himself affirmatively develop the record' . . .

. ")    "Whether the ALJ has satisfied this obligation or not 'must

be addressed as a threshold issue.'" Delgado, 2018 WL 1316198, at

*6 (quoting Downes v. Colvin, No. 14CV7147(JLC), 2015 WL 4481088,

at *12 (S.D.N.Y. July 22, 2015)).              "Even if the ALJ's decision

might otherwise be supported by substantial evidence. The Court

cannot reach this conclusion where the decision was based on an

incomplete record."          Id. (internal quotation marks omitted).

       The     regulations       provide      that   the     Social     Security

Administration "will request a medical source statement about what

you can still do despite your impairment(s)." Tankisi v. Comm'r of

Soc. Sec., 521 F. App'x 29, 33 (2d Cir. 2013) (quoting 20 C.F.R.

§ 404.1513(b)(6)) (additional citation omitted).                   "The expert

                                        5
opinions of a treating physician are of particular importance to

a disability determination."      Delgado, 2018 WL 1316198, at *7.

"The need to obtain medical source statements from a claimant's

treating physicians is particularly acute, because SSA regulations

give the opinions of treating physicians 'controlling weight,' so

long as those opinions are 'well-supported by medically acceptable

clinical   and   laboratory   diagnostic   techniques   and   [are]   not

inconsistent with the other substantial evidence in . . . [the]

record.'" DeLeon v. Colvin, No. 3:15CV1106(JCH), 2016 WL 3211419,

at *3 (D. Conn. June 9, 2016).

     Notwithstanding, "it is not per se error for an ALJ to make

a disability determination without having sought the opinion of

the claimant's treating physician." Sanchez v. Colvin, No. 13 CIV.

6303 (PAE), 2015 WL 736102, at *5 (S.D.N.Y. Feb. 20, 2015) (citing

Tankisi v. Comm'r of Soc. Sec., 521 F. App'x 29, 33–34 (2d Cir.

2013)). In Tankisi, the Second Circuit stated that "remand is not

always required when an ALJ fails in his duty to request opinions,

particularly where . . . the record contains sufficient evidence

from which an ALJ can assess the petitioner's residual functional

capacity." Tankisi, 521 F. App'x at 34.       The court described the

record in that case as "quite extensive" and "voluminous."            Id.

Notably, although the record did not "contain formal opinions on

Tankisi's RFC from her treating physicians, it [did] include an

assessment of Tankisi's limitations from a treating physician."

                                   6
Id.    The Tankisi court concluded that under the circumstances

remand was not necessary because the voluminous record permitted

the ALJ to make an "informed finding" without a formal opinion

assessing RFC from the treating source.      "Assessing whether it was

legal error for an ALJ to fail to request clarification from a

treating physician is a case-specific inquiry that turns on whether

an ALJ could reach an informed decision based on the record."

Prince v. Berryhill, 304 F. Supp. 3d 281, 289 (D. Conn. 2018)(Hall,

J.).    "Records that are deemed to be complete without a medical

source statement from a treating physician contain notes that

express   the   treating   physician's   views   as   to    the    claimant’s

residual functional capacity, i.e., the treating physician’s views

can be divined from their notes, and it is only a formal statement

of opinion that is missing from the Record." DeLeon v. Colvin, No.

3:15CV1106(JCH), 2016 WL 3211419, at *4 (D. Conn. June 9, 2016).

       That is not the case here.   Although the ALJ determined that

the plaintiff suffered from a multitude of impairments, the record

contains no indication of any treating physician's views as to the

plaintiff's residual functional capacity.        Unlike Tankisi, there

is no assessment of the plaintiff's limitations by any examining

physician.       The   medical   records    discuss        the    plaintiff's

impairments and treatment but "offer no insight into how [his]

impairments affect or do not affect [his] ability to work, or [his]

ability to undertake [his] activities of everyday life."              Guillen

                                    7
v. Berryhill, 697 F. App'x 107, 109 (2d Cir. 2017)(Remand is

necessary where "the medical records obtained by the ALJ do not

shed any light on the [claimant's RFC], and [where] the consulting

doctors did not personally evaluate" the claimant.)         "[A]n ALJ is

not qualified to assess a claimant's RFC on the basis of bare

medical findings, and as a result an ALJ's determination of RFC

without   a   medical   advisor's   assessment   is   not   supported   by

substantial evidence." Guarino v. Colvin, No. 1:14CV00598(MAT),

2016 WL 690818, at *2 (W.D.N.Y. Feb. 22, 2016).       Here, the absence

of any medical source opinion as to the plaintiff's limitations

left a gap in the record, triggering the ALJ's duty to further

develop the record.     Under the circumstances of this case, remand

is warranted. See, e.g., Wallace v. Berryhill, No. 3:17CV672(RMS),

2018 WL 4253174, at *19 (D. Conn. Sept. 6, 2018)("the record cannot

be considered adequate to permit an informed finding by the ALJ of

the plaintiff's RFC, and remand is warranted" where the medical

records "do not include assessments of the plaintiff’s limitations

from a treating physician" and "the consulting physicians and

psychologists examined the plaintiff on one occasion"); Delgado v.

Berryhill, No. 3:17CV54(JCH), 2018 WL 1316198, at *10 (D. Conn.

Mar. 14, 2018)("the absence of a complete and reliable functional

assessment of [plaintiff's] physical limitations is an obvious gap

warranting remand"); Moreau v. Berryhill, No. 3:17CV396(JCH), 2018

WL 1316197, at *8 (D. Conn. Mar. 14, 2018)(remanding where no

                                    8
treating physicians assessed the plaintiff's physical functional

limitations);      Holt    v.    Colvin,         No.    3:16CV1971(VLB),          2018   WL

1293095, at *7 (D. Conn. Mar. 13, 2018) (remand warranted where

"the medical records merely indicate [plaintiff's] diagnoses and

symptoms"    but    "[n]ot       one    treating         physician           opined   about

Plaintiff’s functional limitations with respect to her ability to

work, which sharply contrasts from the situation in Tankisi where

the ALJ was able to rely on the treating physician's assessment of

the   plaintiff’s         limitations.");              Wolf        v.    Berryhill,      No.

1:16CV327(MAT),     201     7    WL    5166567,        at     *3    (W.D.N.Y.     Nov.   8,

2017)(remanding because "[d]espite the extensive record in this

case . . . the ALJ failed to properly develop the record by

obtaining a medical source opinion concerning Plaintiff's physical

limitations . . . ."); Guarino v. Colvin, No. 1:14CV598(MAT), 2016

WL 690818, at *2 (W.D.N.Y. Feb. 22, 2016) ("[T]he ALJ had no

medical source opinions on which to rely in formulating his RFC

finding.    As     such,     his       RFC       determination           constituted     an

impermissible interpretation of bare medical findings."); La Torre

v. Colvin, No. 14 CIV. 3615(AJP), 2015 WL 321881, at *12 (S.D.N.Y.

Jan. 26, 2015) ("Unlike the ALJ in Tankisi . . ., [the] ALJ [here]

did   not   have   even     an     informal        assessment           of   [plaintiff's]

limitations on which to rely in making his determination.").

      In light of the foregoing, the court need not address the

plaintiff's other arguments because "'upon remand and after a de

                                             9
novo hearing, [the ALJ] shall review this matter in its entirety.'"

Delgado, 2018 WL 1316198, at *15 (quoting Koutrakos v. Astrue, No.

3:11CV306(CSH)(JGM), 2012 WL 1283427, at *7 (D. Conn. Jan. 9,

2012), report and recommendation adopted, 906 F. Supp. 2d 30 (D.

Conn. 2012).

VII. Conclusion

     For these reasons, the plaintiff's motion to reverse and/or

remand the Commissioner's decision (doc. #35) is granted and the

defendant's motion to affirm the decision of the Commissioner (doc.

#38) is denied.

     SO ORDERED at Hartford, Connecticut this 25th day of March,

2019.



                                     _________/s/_________________
                                     Donna F. Martinez
                                     United States Magistrate Judge




                                10
